DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
 
Response to Argument
The applicant’s argument which refer to a certain physical phenomenal related to vestibular system for balance and audio to convey user’s attitude  and most specifically “ecological auditory object associated with a vestibular system of the user and providing the projected ecological auditory object to the user to convey the user's attitude in a physical environment “ has been further analyzed and not persuasive.

Since, the examiner disclose of “obtaining ecological auditory object associated with vestibular system of user” see (par [26, 79, 44, 110]) and determining orientation of user (par [44, 86]) & 

The idea of implementing “auditory objet associated with vestibular system” related to certain ecological phenomenal as in environment and including to convey such ecological auditory to convey user’s attitude in environment is well known in the art. 



Allowable Subject Matter
Claim(s) 5-9, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 12-13 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Burwinkle et al. (US 2018/0228405 A1) and Burwinkle et al. (US 2018/0233018 A1).

Claim 1, the prior art disclose of a method of using auditorily-induced vection (AIV) to provide a user with an enhanced sense of attitude, the method comprising: obtaining an ecological auditory object associated with a vestibular system of the user (par [25-26, 29, 31, 44]/the various ecological aspect related to vestibular system); determining an orientation of the user (fig.1 (14); fig.2 (136); par [42, 44, 54, 86]).

	Although, the prior art never specify as determining a projection source location relative to the orientation of the user. But the art as in Burwinkel et al. (018) disclose such aspect therein (par [45]/in augmented, such spatialized cue may be obtained). Thus, one of the ordinary skills in the art could have modified the art by adding the concept as determining a projection source location relative to the orientation of the user so as  to provide spatialize cue to user based on condition. 

	The art further disclose as projecting the ecological auditory object from the projection source location (Bur (018); par [45]) and providing the projected ecological auditory object to the user to convey the user’s attitude in a physical environment (Bur (018)-par [45]).

12. (Currently Amended) The method of claim 1, wherein the ecological auditory object includes sound of one of the user's breath, heartbeat, and blood flow (par [44]).  

13. (Currently Amended) An auditorily-induced vection (AIV) system for providing a user with an enhanced sense of attitude, the AIV system comprising: at least one acoustic sensor configured to sense an ecological auditory object associated with a vestibular system of the user (par [25-26, 29, 31, 44]/the various ecological aspect related to vestibular system); at least one attitude sensor configured to sense an orientation of the user (fig.1 (14); fig.2 (136); par [42, 44, 54]); and a controller configured to: receive the ecological auditory object from the at least one acoustic sensor (fig.2 (122); par [44]); receive the orientation of the user from the at least one attitude sensor (par [44]).

	But the art never specify as determining a projection source location relative to the orientation of the user. . But the art as in Burwinkel et al. (018) disclose such aspect therein (par [45]/in augmented, such spatialized cue may be obtained). Thus, one of the ordinary skills in the art could have modified the art by adding the concept as determining a projection source 
	The arts further disclose the concept as project the ecological auditory object from the projection source location  (Bur (018)-par [42, 113]); and Application No. 16/567,6034Docket No.: R2059-703911(18-11903) Amendment dated August 11, 2020Reply to Office Action of June 4, 2020 provide the projected ecological auditory object to earphones to convey the user's attitude in a physical environment (Bur (018); fig.2 (126);  par [42, 66, 113]the audio condition regarding to the user’s sense of attitude in the physical environment).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkle et al. (US 2018/0228405 A1) and Burwinkle et al. (US 2018/0233018 A1) and Umminger (US 2018/0288558 A1).

Claim 2, the method of claim 1, but the art never specify as wherein determining the orientation of the user includes determining an orientation vector relative to a reference vector.  



3. (Currently Amended) The method of claim 2, wherein projecting the ecological auditory object relative to the orientation of the user includes determining a projection source location based on the orientation vector (Um-par [73]).  

4. (Original) The method of claim 3, wherein the projection source location is a point in space about the user's head (Um-par [73], fig.6).
  


Claim (s) 10-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkle et al. (US 2018/0228405 A1) and Burwinkle et al. (US 2018/0233018 A1) and Boesen (US 2018/0124497 A1).

10. (Currently Amended) The method of claim 1, but the prior art never specify as wherein the orientation of the user corresponds to a first sense of motion in a first direction and the 

	But the art disclose the concept as having orientation of the user corresponds to a first sense of motion in a first direction and the projected ecological auditory object provides a second sense of motion in a second direction to the user (Boe-par [38,51]). Thus, one of the ordinary skills in the art could have modified the art by adding the concept as having orientation of the user corresponds to a first sense of motion in a first direction and the projected ecological auditory object provides a second sense of motion in a second direction to the user so as to enhance the user’s perception in light of user’s head orientation for sound perception.

11. (Original) The method of claim 10, wherein the second sense of motion offsets the first sense of motion (Boe-par [38,51]).  

18. (Currently Amended) The system of claim 13, but the art never specify as wherein the controller is further configured to modify the projected ecological auditory object to enhance a non-level attitude perception.

But the concept of having a certain controller to modify the projected auditory object to enhance a non-level attitude perception is noted (fig.2 (202); par [38, 51]/various other non-controller to modify the projected auditory object to enhance a non-level attitude perception so as to enhance the user’s perception in light of user’s head orientation for sound perception.

 
 
19. (Currently Amended) The system of claim 18, wherein in modifying the projected ecological auditory object the controller is further configured to make the projected ecological auditory object louder to enhance the non-level attitude perception (fig.2 (202); par [38, 51]).

20. (Currently Amended) The system of claim 18, wherein in modifying the projected ecological auditory object the controller is further configured to exaggerate a projection angle of the projected ecological auditory object to enhance the non-level attitude perception (fig.2 (202); par [38, Slj/iocalization angle may be projected).

Claim (s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkle et al. (US 2018/0228405 A1) and Burwinkle et al. (US 2018/0233018 A1) and Lee et al. (US 2019/0215637 A1).


But such aspect is noted herein (par [36-37,39,43-44,88]), Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as memory device coupled to the controller, the memory device configured to store a plurality of points in space about the user's head and a head-related transfer function (HRTF) corresponding to each of the plurality of points so as to provide enhance spatial audio perception according to orientation based on approximated value.

15. The system of claim 14, wherein the controller is further configured to determine a projection source location relative to the orientation of the user {Lee-abstract; par [61]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, vivian can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.